UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7094



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


DION THOMAS,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:00-cr-00176-F; 5:04-cv-00864)


Submitted:     October 15, 2007             Decided:   November 8, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dion Thomas, Appellant Pro Se. Thomas B. Murphy, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dion Thomas seeks to appeal the district court’s order

denying relief on his motion filed under Fed. R. Civ. P. 60(b)(4),

(6).     Because    Thomas’s       motion    did    not    directly          attack     his

conviction    or   sentence,    but    rather      asserted       a    defect      in   the

collateral review process itself, it constituted a true Rule 60(b)

motion under United States v. Winestock, 340 F.3d 200, 207 (4th

Cir. 2003).     To appeal an order denying a Rule 60(b) motion in a

habeas action, Thomas must establish entitlement to a certificate

of appealability.         See Reid v. Angelone, 369 F.3d 363, 368 (4th

Cir. 2004).

           A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this standard by

demonstrating      that    reasonable       jurists       would       find       that   his

constitutional     claims    are    debatable       and    that       any    dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683

(4th Cir. 2001).

           We have independently reviewed the record and conclude

Thomas has not made the requisite showing for a certificate of

appealability.       Accordingly,      we    deny    his    motion          to   hold   his

informal brief in abeyance, deny a certificate of appealability,


                                      - 2 -
and dismiss the appeal. We dispense with oral argument because the

facts   and   legal    contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.

                                                                      DISMISSED




                                     - 3 -